Citation Nr: 1016480	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  08-33 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for laryngeal hypersensitivity. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1997 to July 1997 
and from January 1998 to January 2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

The Veteran testified at a hearing before a Decision Review 
Officer at the RO in June 2008 and March 2009.  A transcript 
of each hearing is associated with the Veteran's claims file.

During the course of his appeal in November 2009, this 
disability rating for the Veteran's laryngeal 
hypersensitivity was increased to 30 percent.  The was made 
effective the date of the grant of service connection.  This 
action did not satisfy the Veteran's appeal.


FINDING OF FACT

The Veteran's laryngeal hypersensitivity is manifested by 
episodes of gagging, shortness of breath, and vomiting which 
most nearly approximates moderate esophageal spasm.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for laryngeal hypersensitivity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.97, 4.114, Diagnostic Codes 
6599-6520, 7204, 7346 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). 

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA by letter mailed in January 2006, prior to its 
initial adjudication of the claim.  Notice with respect to 
the initial-disability-rating and effective-date elements of 
the claim was included in the November 2007 rating decision 
here on appeal.  Although the November 2007 notification was 
received after the initial adjudication of the claim, the 
Board finds that there is no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the Veteran's claim.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency on the merits of the claim would have 
been different had complete VCAA notice been provided at an 
earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  

The Board also finds that the Veteran has been afforded 
adequate assistance in regard to the claims.  He has been 
afforded VA examinations, and treatment records, including 
the Veteran's service treatment records and pertinent VA 
medical records have been obtained.  Neither the Veteran nor 
his representative has identified any outstanding evidence, 
to include medical records, that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the specific basis for the evaluation assigned.  
The additional code is shown after a hyphen.  An unlisted 
disease, injury, or residual condition is rated by analogy 
with the first 2 digits selected from that part of the 
schedule most closely identifying the part, or system, of the 
body involved; the last 2 digits will be "99" for all 
unlisted conditions.  38 C.F.R. § 4.27 (2009).  

The Board notes that the Veteran's disability was originally 
listed under Diagnostic Code 6599 as an unlisted respiratory 
condition.  Service connection was initially granted under 
hyphenated Diagnostic Code 6599-6520.  Under Diagnostic Code 
6520 for stenosis of the larynx, a 100 percent rated is 
warranted when forced expiratory volume in one second (FEV-1) 
is less than 40 percent of predicted value, with Flow-Volume 
Loop compatible with upper airway obstruction, or permanent 
tracheostomy.  A 60 percent rating is warranted where there 
is an FEV-1 of 40 to 55 percent predicted, with Flow-Volume 
Loop compatible with upper airway obstruction.  A 30 percent 
rating is assigned where FEV-1 is 56 to 70 percent of 
predicted, with Flow-Volume Loop compatible with upper airway 
obstruction.

The Veteran's laryngeal hypersensitivity has also been rated 
by analogy under 38 C.F.R. § 4.114, Diagnostic Code 7346 for 
hiatal hernia.  Under this code, a 60 percent rating is 
warranted for symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  A 30 percent rating is warranted for persistently 
recurrent epigastric distress with dysphagia, pyrosis and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent rating is warranted for two or more of the symptoms 
for the 30 percent evaluation of less severity.  38 C.F.R. § 
4.114, Diagnostic Code 7346.

The Veteran's disability is currently evaluated as 30 percent 
disabling pursuant to 38 C.F.R. § 4.97, Diagnostic Codes 
6599-7204 for spasms of the esophagus.  This Diagnostic Code 
provides that spasm of the esophagus, if not amenable to 
dilation, is to be rated as for the degree of obstruction 
(stricture).  Under Diagnostic Code 7203 for stricture of the 
esophagus, an 80 percent rating is assigned where there is 
permitted passage of liquids only, with marked impairment of 
general health.  A 50 percent rating is warranted for severe 
stricture permitting liquids only.  A 30 percent rating is 
assigned for moderate stricture of the esophagus.  38 C.F.R. 
§ 4.114, Diagnostic Code 7204.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2009).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected laryngeal hypersensitivity disability.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to this 
disability.  

By way of history, the Veteran was originally granted service 
connection for laryngeal hypersensitivity in a November 2007 
rating decision.  A noncompensable disability rating under 
Diagnostic Code 6599-6520 was assigned, effective December 
29, 2005.  The Veteran appealed this decision, contending 
that the severity of this disability warranted a higher 
rating.  During the course of his appeal in September 2008, 
this disability rating was increased to 10 percent under 
Diagnostic Code 6599-7436, effective December 29, 2005.  In 
November 2009, the disability rating was increased to 30 
percent under Diagnostic Code 6599-7204, also effective 
December 29, 2005.  

The Veteran was first afforded a VA examination pertaining to 
this disability in July 2007.  He reported experiencing 
symptoms of retching, vomiting, and gagging when exposed to 
temperature transitions and cold weather.  He noted that he 
had tried many treatments in the past, including 
antihistamines, inhalers, and sinus surgery, none of which 
had proven beneficial.  The Veteran further indicated that he 
was unable to do any kind of work outdoors and was 
unemployed.  After a physical examination, the examiner 
assessed the Veteran's condition as a history of airway 
symptoms that are somewhat difficult to categorize but are 
related to sudden temperature changes in the environment 
leading to nausea.  She determined that this may be some sort 
of allergic response or hypersensitivity response.  

During an October 2007 VA examination, the Veteran continued 
to complain of a severe gag reflex induced by weather changes 
and cold weather.  Upon physical examination, the Veteran's 
lungs were clear anteriorily and posteriorily.  The heart 
showed a normal sinus rhythm and there was no cardiomegaly.  
Pulmonary function tests at that time showed Forced Vital 
Capacity (FVC) of 97 percent, FEV-1 of 89 percent, and FEV-1 
over FVC at 75 percent.  The examiner described these rates 
as normal, but noted that the Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method (DLCO) was 
mildly reduced at 77 percent.  A diagnosis of allergic 
rhinosinusitis with laryngeal hypersensitivity was noted.  
The examiner also pointed out that he suspected that the 
Veteran was worried about this disability, and that this 
worry made his disability more apparent than it would be if 
he was less cognizant of the difficulty.

The Veteran was most recently afforded two VA examinations in 
September 2008, where he did not report a change in symptoms.  
He stated that while he was able to exercise indoors, even 
mild exercise outdoors created problems, and he had some 
intolerance of fumes.  He also described gag-like symptoms, 
during which he felt as if his airway was partially 
obstructed.  The examiner noted that prior gastrointestinal 
endoscopies have shown no esophagitis or gastritis.  A 
laryngeal exam showed no laryngeal edema or erythema, but 
there was mild oropharyngeal erythema.  The Veteran's 
appetite was described as good and there was no indication of 
weight loss.  Pulmonary function tests at this time were 
normal, and included a FEV of 4.31 liters, an FVC of 5.75 
liters, and an FEV-1/FBC ratio of 75 percent and a DLCO of 
32.4.  The second September 2008 examiner determined that it 
was not likely that any findings on the current pulmonary 
function tests, to include the DLCO, were related to the 
service-connected condition.  This examiner also determined 
that there were no symptoms of any gastroesophageal reflux or 
gastrointenstinal complaints.  The examiners concluded by 
noting that the Veteran's diagnosis and its etiology were 
unclear, but the most likely explanation would be 
temperature-related laryngeal hypersensitivity.  

VA outpatient treatment records also track the Veteran's 
complaints and treatment with respect to this disability.  In 
December 2005, the Veteran reported chronic coughing and 
gagging.  In January 2007, vomiting, gagging, and chest 
tightness when exposed to cold air and during physical 
activity was noted.  A 7 year history of trouble with gagging 
and vomiting was noted in March 2007.  An impression of 
laryngeal irritation was noted.  The Veteran also underwent a 
neurology consult pertaining to this disability in September 
2009, the results of which were normal.

In various written statements and during the Veteran's June 
2008 and March 2009 DRO hearings, the Veteran discussed his 
symptoms related with the disability, including gag reflex, 
hyperventilation, difficulty breathing, vomiting, and chest 
pains.  He indicated that he mainly experienced these 
symptoms during cold weather or with increased exercise.  The 
Veteran also discussed the functional impact of this 
disability on his ability to work.  He indicated that he was 
unable to work in any environment that involved fluctuations 
in temperature, and that he could not perform physical labor.  
During cold weather, he explained, he had to warm up his car 
about 20 minutes before he needed to go anywhere, and 
frequently had others pick up him so as to avoid the 
outdoors.  Moreover, the Veteran has indicated that he has 
tried many different medications and treatments which have 
not improved his condition, and he also indicated that he has 
also sought psychiatric treatment to determine if the 
condition is "in his head."  During the Veteran's most 
recent hearing in March 2009, he reported that he was working 
as a photographer.

The Board acknowledges that there is no Diagnostic Code 
specifically addressing laryngeal hypersensitivity.  During 
the course of the Veteran's appeal, he has been assigned 
rating under Diagnostic Codes 6620, 7346, and 7204.  In this 
case, the Board finds that the Veteran's laryngeal 
hypersensitivity disability is most appropriately rated under 
the current Diagnostic Code 7204, for spasm of the esophagus, 
as his symptoms of gagging, coughing, and vomiting are more 
consistent with the rating criteria for this disability.  

The Board is of the opinion that the medical evidence of 
record more nearly approximates the criteria for a 30 percent 
disability rating under this code for moderate esophageal 
spasms, as the Veteran's spasm-like symptoms of gagging, 
coughing, chest pain, and vomiting occur on an occasional 
basis during times of cold weather or temperature change.  
However, the medical evidence does not indicate that the 
Veteran's experiences severe stricture of the esophagus, 
permitting liquids only, which would warrant a higher 50 
percent rating.

The Board has considered whether the Veteran is entitled to a 
higher disability rating under any other Diagnostic Code, 
including those under which he was formerly rated.  
Diagnostic Code 6520, for stenosis of the larynx does not 
provide a basis for a higher rating, as pulmonary function 
testing does not demonstrate an FEV-1 of 40 to 55 percent 
predicted, with Flow-Volume Loop compatible with upper airway 
obstruction.  In fact, VA examiners have described the 
Veteran's pulmonary function as normal, and in October 2007 
the Veteran's FEV-1 was over 80 percent.  The Veteran is also 
not entitled to a higher rating under Diagnostic Code 7346 
for hiatal hernia.  While the Veteran does exhibit symptoms 
of pain and vomiting, the medical evidence of record does not 
establish material weight loss and hematemesis or melena, or 
other symptom combinations productive of severe impairment of 
health sufficient to warrant a higher disability rating.  The 
Board has found no other Diagnostic Code analogous to the 
Veteran's symptoms that would provide a basis for a 
disability rating in excess of 30 percent.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 30 percent rating.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for his service-
connected disabilities and that the manifestations of the 
disabilities are not in excess of those contemplated by the 
schedular criteria.  The Board acknowledges that the record 
reflects that the Veteran has had difficulties with 
employment, particular with working outdoors.  However, the 
disability ratings assigned are recognition that industrial 
capabilities are impaired.  Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  In sum, there is no indication that the 
average industrial impairment from the service-connected 
disability would be in excess of those contemplated by the 
assigned rating.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a disability rating in excess of 30 percent 
for laryngeal hypersensitivity is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


